Per Curiam.
This appeal from a Superior Court judgment in a civil action for. injuries to the person raises questions concerning the legislative power to enlarge a statute of limitations, and thereby to restore to a plaintiff his previously barred right of action and to divest a defendant of his statutory bar. Those questions were fully •answered favorably to the legislative authority in Twomey v. The Carlton House of Providence, Inc., 113 R. I. 264, 320 A.2d 98 (1974). That decision is dispositive here.
Hence, the plaintiff’s appeal is sustained, the judgment appealed from is reversed, and the case is remitted to the Superior Court for further proceedings.
Mr. Chief Justice Roberts did not participate.